Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1 & 4-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The art made of record Tajima et al. (US2013/0071739A1) discloses a lithium secondary battery ([0004]) comprising: a positive electrode containing a positive electrode active material containing lithium ([0142] and [0166]); a negative electrode facing the positive electrode ([0166]); a separator disposed between the positive and negative electrodes ([0166]); and a nonaqueous electrolyte having lithium-ion conductivity ([0166] and [0171]), wherein the negative electrode includes a negative electrode current collector ([0166]), the negative electrode current collector includes protrusions protruding from the first surface ([0029] and Fig. 4B), and at least one of the protrusions includes a conductive material ([0031]) and an insulative material ([0068] and Fig. 4B).
However, Tajima would not provide a teaching for fails to teach, suggest or render obvious the insulative material covers an entire surface of the conductive material as agreed in the interview conducted on 12/16/2020.  Applicant has provided sufficient specificity in describing the lithium secondary battery having a current collector .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727